Citation Nr: 1004350	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  03-36 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
condition.

2.  Entitlement to service connection for a right knee 
condition, to include as secondary to his service-connected 
left knee disability.

3.  Entitlement to an initial disability rating in excess of 
10 percent for status post left knee arthroscopic surgery 
with partial anterior cruciate ligament (ACL) tear.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1979 and January 2002 to October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a January 2003 rating decision, the RO granted service 
connection for status post left knee arthroscopic surgery 
with partial ACL tear at a 10 percent disability rating and 
denied service connection for adjustment disorder with mixed 
emotional features of anxiety and depression claimed as 
anxiety, a left shoulder condition and a right knee 
condition.  In November 2003, the Veteran perfected an 
appeal on these issues.  In an August 2006 rating decision, 
the RO granted service connection for major depressive 
disorder, recurrent, severe without psychotic features.  As 
such, this issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  In a 
January 2007 rating decision, the RO denied entitlement to a 
TDIU rating.  In October 2007, the Veteran perfected an 
appeal of the denial of a TDIU rating.  

In a statement dated on February 26, 2004 and received that 
same day, the Veteran stated that he wished to cancel his 
hearing.  His request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(e) (2009).

The Board remanded this case in April 2008 for additional 
development.  In a November 2009 rating decision, the RO 
granted entitlement to a TDIU rating; as such, this issue is 
no longer on appeal.  As the requested development has been 
completed, the remaining issues are before the Board for 
further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran has a left shoulder disorder which is related to 
service.

2.  There is no competent medical evidence showing that the 
Veteran has a right knee disorder which is related to 
service or is a result of, or proximately due to, his 
service-connected right leg disability. 

3.  The Veteran's service-connected status post left knee 
arthroscopic surgery with partial ACL tear is not manifested 
by incapacitating exacerbations, flexion limited to 30 
degrees or extension limited to 15 degrees.


CONCLUSIONS OF LAW

1.  A left shoulder condition was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).   

2.  A right knee condition was not incurred in, or 
aggravated by, active military service, and is not 
proximately due to, or aggravated by, a service-connected 
left knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).   

3.  The criteria for a disability rating in excess of 10 
percent for status post left knee arthroscopic surgery with 
partial ACL tear have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.10, 4.71a, Diagnostic Codes 5010, 
5260 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, both the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) and the Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
with a subsequent readjudication of the claim, so that the 
essential fairness of the adjudication, as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in December 2002 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  After providing VCAA notice in December 2002 and 
adjudicating the claim in January 2003, the RO readjudicated 
the claim in a November 2003 SOC, providing notice in 
regards to secondary service connection.  In short, the 
content error here does not affect the essential fairness of 
adjudication of this case, and is not prejudicial.  The 
Veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  For 
this reason, no further development is required regarding 
the duty to notify.  In any event, the appellant has never 
alleged how any content error prevented him from 
meaningfully participating in the adjudication of his claim.  
As such, he has not established prejudicial error in the 
content of VCAA notice.  See Shinseki v. Sanders / Simmons, 
129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in December 2006.

With regard to the Veteran's service connection claims, 
although this notice was not provided until December 2006, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In terms of the Veteran's increased initial rating claim, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in January 
2003 and May 2006.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with 
the instructions from its April 2008 remand.  With regard to 
the current issues still on appeal, the RO was instructed to 
attempt to obtain the private orthopedic treatment records 
from the health care provider the Veteran identified in his 
December 2007 statement and, after the receipt of any 
additional treatment records, to readjudicate the 
appellant's claims and, if any decision was unfavorable to 
the Veteran, to issue a supplemental statement of the case 
and be afforded an opportunity to respond before the case is 
returned to the Board for further review.  The Board finds 
that the RO has complied with these instructions by 
obtaining treatment records from the Veteran's private 
treating physicians, readjudicating his claims and issuing a 
supplemental statement of the case.  The Board finds that 
the VA examination report substantially complies with the 
Board's April 2008 remand instructions.  Stegall, supra.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  
Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).
As an initial matter, the Board notes that the Veteran had 
two periods of active duty, from June 1976 to June 1979 and 
from January 2002 to October 2002.  However, it appears that 
the Veteran has based his claims on his second period of 
active duty.  As such, the Board will limit its discussion 
to this time period. 


Service connection - left shoulder 

A June 2002 service treatment record shows that the Veteran 
indicated that he had left shoulder pain which started the 
prior day.  He reported hearing something snap and had sharp 
pain at the GH area.  Upon examination, his left shoulder 
was negative for edema, atrophy or deformity.  He had full 
range of motion and strength in his left arm was 5/5.  There 
was no evidence of dislocation.  The assessment was left 
shoulder pain.  He was instructed to follow up in seven to 
fourteen days.  The Veteran was discharged due to his 
service-connected left knee condition.  The documents 
pertaining to his discharge do not mention any left shoulder 
condition.

A January 2003 VA examination report shows that the Veteran 
reported that he had a sharp, moderate pain, inside the 
joint.  The examiner noted that there were no episodes of 
dislocation or subluxation of the left shoulder and no 
constitutional symptoms of inflammatory arthritis.  There 
was no ankylosis or crepitus and the movement of the left 
shoulder was pain free.  Contemporaneous x-rays were normal, 
and the examiner found that it was a negative examination of 
the left shoulder.  

An August 2004 x-ray series of the Veteran's left shoulder 
revealed normal bone density, no fractures or dislocations 
and no focal osseous lesions.  There was a less than one 
centimeter linear calcification within the soft tissues, 
probably representing a mild peritendinosis calcarea.  

Undated treatment records from the Centro de Ortopedia del 
Noroeste show that the Veteran reported left shoulder pain.  

Based upon the evidence of record, the Board finds that 
service connection is not warranted for a left shoulder 
condition as it does not appear that the Veteran has been 
diagnosed with a current left shoulder condition.  While the 
Veteran was seen in June 2002 during active duty for left 
shoulder pain, there are no other service treatment records 
which show treatment for or a diagnosis of a left shoulder 
condition.  At his January 2003 VA examination, the examiner 
did not diagnose any left shoulder disorder.  An August 2004 
x-ray series of the Veteran's left shoulder revealed normal 
bone density, no fractures or dislocations and no focal 
osseous lesions.  Undated treatment records from the Centro 
de Ortopedia del Noroeste show that the Veteran reported 
left shoulder pain.  However, there are no treatment records 
which show a diagnosis of a left shoulder condition.  In 
this regard, the Board emphasizes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As noted above, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer, supra. 

Service connection - right knee condition

The Veteran has claimed that his right knee condition is 
secondary to his service-connected left knee condition.  
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  The Board first 
notes that there was a recent amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 
2006). The amendment sets a standard by which a claim based 
on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which clearly favors the claimant.

Service treatment records do not show any treatment for or 
diagnosis of a right knee condition.  The January 2003 VA 
examination report shows that the Veteran indicated that he 
had no right knee pain at the time of the examination.  He 
had no episodes of dislocation or recurrent subluxation and 
no visual or constitutional symptoms of inflammatory 
arthritis.  He had full range of motion of his right knee, 
with no pain.  He did not have ankylosis.  Contemporaneous 
x-rays were normal, and the examiner found that it was a 
negative examination of the right knee.    
Undated treatment records from the Centro de Ortopedia del 
Noroeste show that the Veteran had right knee synovitis.

The Board finds that there is no basis upon which to grant 
service connection for a right knee disorder.  With regard 
to direct service connection, there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer, supra.  In the present case, there is no evidence of  
incurrence of a right knee condition while on active duty.  
Service treatment records did not show any treatment for or 
diagnosis of a right knee condition.  The January 2003 VA 
examination report shows that x-rays were normal, and the 
examiner found that it was a negative examination of the 
right knee.  The only post-service evidence of a right knee 
condition is an undated treatment record from Centro de 
Ortopedia del Noroeste, which shows that the Veteran had 
right knee synovitis.  However, there is no evidence that 
this condition is related to his time in service.  As such, 
service connection on a direct basis is not warranted.  
38 C.F.R. § 3.303.

With regard to secondary service connection, the Board notes 
that there is no evidence in the record which relates a 
right knee disability to his service-connected left knee 
disability, to include on the basis of aggravation.  While 
the Veteran has been diagnosed with right knee synovitis, 
there is no evidence that this condition is related to his 
service-connected left knee condition or that it is being 
aggravated by his left knee disability.  In fact, copious VA 
medical records are part of the claims file which do not 
reflect any treatment for or diagnosis of a right knee 
condition.  As such, service connection on a direct basis is 
not warranted.  38 C.F.R. § 3.310.

As noted, the Veteran has contended he has a left shoulder 
condition and a right knee condition which are related to 
service or to his service-connected left knee disability.  
However, the Veteran, as a layperson, is not competent to 
render opinion regarding medical diagnosis or medical 
opinion on etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased initial disability rating - left knee disability

The Veteran has contended that his service-connected status 
post left knee arthroscopic surgery with partial ACL tear is 
more severe than is reflected by his 10 percent disability 
rating.  The Veteran is service-connected for his status 
post left knee arthroscopic surgery with partial ACL tear 
under Diagnostic Codes 5010 and 5260, which contemplate 
arthritis due to trauma and limitation of flexion of the 
knee, respectively.  Arthritis due to trauma is to be rated 
as degenerative arthritis under Diagnostic Code 5003.  Under 
this code, degenerative arthritis is evaluated on the basis 
of limitation of motion of the involved joint.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 20 percent disability rating (the maximum allowed) 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  

Limitation of flexion of the knee is rated under Diagnostic 
Code 5260.  Under Diagnostic Code 5260, a noncompensable 
disability rating is assigned where there is limitation of 
leg flexion to 60 degrees.  A 10 percent disability rating 
requires limitation of leg flexion to 45 degrees.  A 20 
percent disability rating is appropriate with limitation of 
leg flexion to 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of the knee 
is rated under Diagnostic Code 5261.  Under Diagnostic Code 
5261, a noncompensable disability rating is assigned where 
there is limitation of leg extension to 5 degrees.  A 10 
percent disability rating requires limitation of leg 
extension to 10 degrees.  A 20 percent disability rating is 
appropriate with limitation of leg extension to 15 degrees.  
See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Standard range of motion of 
a knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
Furthermore, consideration should also be given to weakened 
movement, excess fatigability and incoordination.  38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The January 2003 VA examination report shows that the 
Veteran had moderate to severe left knee pain on the medial 
aspect.  He was attending physical therapy twice per week 
due to his left knee condition.  He indicated that he 
occasionally had acute flare-ups of left knee pain.  He 
needed a left anterior cruciate ligament brace.  He reported 
that he had underdone a left knee diagnostic arthroscopic 
surgery in August 2002.  He had no episodes of dislocation 
or recurrent subluxation and no visual or constitutional 
symptoms of inflammatory arthritis.  Range of motion of his 
left knee was flexion to 90 degrees and extension to -5 
degrees.  There was painful motion on the last degree of the 
range of motion for his left knee.  There was moderate 
objective evidence of painful motion on all movements of the 
left knee.  There was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of motion.  There was a 2 
centimeter atrophy of the left thigh and a 15 centimeter 
suprapatellar area.  He had a positive patellar grinding of 
the left knee.  He had a normal gait and no ankylosis.  
Contemporaneous x-rays of the left knee revealed status post 
arthroscopic surgery, with a partial anterior cruciate 
ligament tear.  

A May 2006 VA examination report shows that the Veteran 
complained of left knee instability and increased intensity 
of his left knee pain.  He indicated that he had swelling 
and stabbing of the anterior knee, occasionally while 
walking or at rest.  He reported that he had locking of the 
left knee towards flexion and towards extension, and that he 
must manipulate the knee in order to unlock it.  He also 
complained of stiffness of his knee.  He indicated that his 
knee pain was constant and that, at times of a flare up, he 
had decreased ambulation and difficulty rising from a chair.  
He had no episodes of dislocation or subluxation, and no 
constitutional symptoms of inflammatory arthritis.  His 
range of motion was flexion to 114 and extension to 0 
degrees, with pain beginning at 90 degrees.  The examiner 
noted that the Veteran's left knee was additionally limited 
by pain, but not by fatigue, weakness, lack of endurance or 
incoordination.  The left knee had crepitus, tenderness to 
palpation at the medial and lateral joint line at the tibial 
plateau and tenderness at the patellar facet, inferior 
patellar pole.  There was no effusion, rubor or calor.  The 
anterior-posterior drawer, McMurray's and Lachman's tests 
were negative.  The Veteran ambulated with a left lower 
extremity limp and a one point cane.  The diagnosis was 
degenerative joint disease of the left knee and arthroscopic 
surgery of the left knee.  

An April 2007 VA medical record shows that the Veteran had 
mildly painful range of motion in his left knee.  The 
Veteran was seen in August and November 2007 for left knee 
pain.  The assessment was left knee arthralgia.  A July 2008 
VA medical record shows that the Veteran was having painful 
range of motion of his left knee and was using a left knee 
brace.  The assessment was knee arthralgia.  There were 
signs of patellar tendonitis.  An April 2009 VA medical 
record shows that the Veteran had mildly painful range of 
motion in his left knee.  A May 2009 VA medical record shows 
that the Veteran had complaints of left knee pain after 
falling at home.  Upon examination, he had no infrapatellar 
effusion.  He was stable in evaluation and was tender in the 
patellar tendon.  There was no evidence of fractures or 
dislocation, no signs of knee effusion, no tender articular 
line.  An October 2009 VA medical record shows that the 
Veteran was having painful range of motion of his left knee 
and was using a left knee brace.  The assessment was knee 
arthralgia.  

The Board finds that the Veteran's service-connected status 
post left knee arthroscopic surgery with partial ACL tear 
does not warrant a higher disability rating under Diagnostic 
Code 5010.  The Veteran's symptomatology does not 
approximate x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  There is no evidence in the 
record that the Veteran's status post left knee arthroscopic 
surgery with partial ACL tear has been manifested by 
incapacitating exacerbations.  As such, a higher disability 
rating under Diagnostic Code 5010 is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

With regard to the Veteran's left knee range of motion, the 
Board notes that the Veteran's extension and flexion 
measurements do not result in compensable disability ratings 
for the Veteran's left knee, even factoring in pain.  At his 
January 2003 VA examination, his left knee was flexion to 90 
degrees and extension to -5 degrees.  There was painful 
motion on the last degree of the range of motion for his 
left knee.  At his May 2006 VA examination, his left knee 
flexion was to 114 and extension was to 0 degrees, with pain 
beginning at 90 degrees.  VA medical records showing ongoing 
treatment for the Veteran's left knee reflect that he had 
painful range of motion, but not that there was limitation 
of motion.  As such, a rating under Diagnostic Codes 5260 or 
5261 would not result in a higher disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board notes that the Veteran's left knee disability was 
initially rated under Diagnostic Code 5257, for recurrent 
subluxation or lateral instability.  Under Diagnostic Code 
5257, slight recurrent subluxation or lateral instability 
warrants a 10 percent disability rating and moderate 
recurrent subluxation or lateral instability warrants a 20 
percent disability rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5257(2009).  



In this case, there is no evidence that the Veteran's 
service-connected left knee disability is manifested by 
moderate recurrent subluxation or lateral instability.  The 
January 2003 VA examination report shows that the Veteran 
had a left anterior cruciate ligament brace; however, he had 
no episodes of dislocation or recurrent subluxation.  There 
was no objective evidence of instability, weakness, abnormal 
movement or guarding of motion.  At his May 2006 VA 
examination , the Veteran reported that he had left knee 
instability and locking of the left knee towards flexion and 
towards extension, and that he must manipulate the knee in 
order to unlock it.  However, the Veteran had no episodes of 
dislocation or subluxation and the anterior-posterior 
drawer, McMurray's and Lachman's tests were negative.  As 
such, a higher disability rating under Diagnostic Code 5257 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected.  
Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's left knee disability resulted in 
frequent hospitalizations or marked interference in his 
employment at any time over the appeals period.  The Board 
is therefore not required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the 
Veteran's claim for an initial disability rating in excess 
of 10 percent for his left knee disability for any time over 
the appeals period, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny his claim.  See 38 
U.S.C.A. § 5107(b).





ORDER

Service connection for a left shoulder condition is denied.

Service connection for a right knee condition, to include as 
secondary to his service-connected left knee disability, is 
denied.

An initial disability rating in excess of 10 percent for 
status post left knee arthroscopic surgery with partial ACL 
tear is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


